DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a Final Office Action in response to Applicant’s submission filed on 2/9/2022.  Currently claims 1-9 and 11-23 are pending and claims 1, 11, and 20 are independent.  Claims 1, 2, 4, 11, 12, 14, and 20 have been amended from the original claim set dated 1/8/2020.  Claim 10 has been cancelled and claims 21, 22, and 23 are new.

Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  The 35 USC § 112(b) rejection of claims 4 and 14 are withdrawn in light of Applicant’s amendments.

	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-9, 21, 22, 23) are directed to a statutory category, namely a system/machine.  Claim 11 and its dependent claims (claims 12-19) are directed to a statutory category, namely a method.  Claim 20 is directed to a statutory category, namely an article of manufacture.  
Step 2A (Prong 1): Claims 1, 11, and 20, which are substantially similar claims to one another, are directed to the abstract idea of “Mental processes”, or more particularly, “Concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (See MPEP 2106).”  In this application that refers to using a computer system to observe, evaluate, and record data related to position and operations of industrial field work.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that a foreman might perform at a drilling rig or construction site.  The abstract elements of claims 1, 
Step 2A (Prong 2):  Independent claims 1, 11, and 20, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Computer apparatus…Processors …Memory…Network communication interface…sensors…analysis module…Non-transitory computer readable medium…” which limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).  These claims also include the additional element which recites in part “equipment…tools…” however this again fails to integrate the abstract idea into a practical application because it is merely an attempt to generally link the abstract idea to any sort of industrial field (See MPEP 2106.05 (h)).
    Dependent claims 2 and 12 add the additional element which recites in part “Machine learning algorithm…” which is functionally the same additional elements as in the independent claims and fails to integrate the abstract idea into a practical application because it merely limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).
Dependent claims 5, 15, and 22 add the additional element which recites in part “tools…” which is the same additional element as the independent claims and fails to 
  Additionally, dependent claims 3-4, 6-9, 13-14, 16-19, 21, and 23 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1, 11, and 20, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Computer apparatus…Processors …Memory…Network communication interface…sensor…analysis module…Non-transitory computer readable medium…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (observe, evaluate, and record data related to position and operations of industrial field work) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in [0084] – “These computer- executable program code portions may be provided to a processor of a general purpose computer.”  These claims also include the additional element which recites in part “equipment…tools…” however this again is not significantly more than the abstract idea because it is merely an attempt to generally link the abstract idea to any sort of industrial field (See MPEP 2106.05 (h)). 
Dependent claims 2, 5, 12, 15, and 22 include additional elements, when considered both individually and as an ordered combination and in view of their respective independent claims, which are insufficient to amount to significantly more than the judicial exception.  Specifically, dependent claims 5, 15, and 22 include the 
Additionally, dependent claims 3-4, 6-9, 13-14, 16-19, 21, and 23 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-9 and 11-23 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Horne (USPGPUB 2013/0096799) in view of O’Donnell et al. (USPGPUB 2020/0103906)

Regarding claims 1, 11, and 20, Horne discloses a system, method, non-transitory computer-readable medium comprising computer-readable instructions for collecting and analyzing equipment telematic data (Horne ¶2 - This application relates generally to asset information reporting and, more specifically, to processing, analysis, and presentation of data associated with construction or agricultural asset operations {i.e. telematics data}), comprising: a computer apparatus including one or more processors, a memory, and a network communication interface (Horne Fig. 2, Fig. 3); and an analysis module stored in the memory, executable by the one or more processors (Horne Fig. 2 – 200) and configured for: receiving, via the network communication interface, telematic data from a piece of equipment, wherein the piece of equipment comprises one or more sensors that collect telematic data (Horne Fig. 2 – Horne ¶46 - The monitoring system 200 can send position coordinates, such as GPS data coordinates and sensor events, and messages from the asset 120 to a monitoring system service provider 150 running software specifically designed to process this type of information. The monitoring system 200 can process information and make decisions on intelligent reporting of data that is to be collected and reported); parsing the telematic data to identify (i) location information and (ii) usage information for one or more tools associated with the equipment (Horne ¶46 - The monitoring system 200 can collects, stores, receives, (and possibly processes) and transmits various information related to the positional and operational data of the asset 120); analyzing the telematic data to determine whether a job site condition has been satisfied (Horne ¶101 - In some example embodiments, the asset (e.g., truck) can utilize an electronic sensor to measure when the dump box or bucket is retracted. This can signify the completion of a cycle or unloading phase {i.e. satisfied condition}); determining that the job site condition has been satisfied (Horne ¶101 - In some example embodiments, the asset (e.g., truck) can utilize an electronic sensor to measure when the dump box or bucket is retracted. This can signify the completion of a cycle or unloading phase {i.e. satisfied condition}).
Horne lacks determining that a first job site location of the equipment is a new job site in response to (1) determining that the job site condition has been satisfied, wherein determining that the job site condition has been satisfied comprises determining that the one or more tools have been used, (2) identifying the first job site location based on the location information of the telematic data, (3) retrieving location information for existing job sites from a job site database, and (4) determining that the first job site location is not within one of the existing job sites; and in response to determining that the first job 
O’Donnell, from the same field of endeavor, teaches determining that a first job site location of the equipment is a new job site in response to (1) determining that the job site condition has been satisfied, wherein determining that the job site condition has been satisfied comprises determining that the one or more tools have been used, (2) identifying the first job site location based on the location information of the telematic data, (3) retrieving location information for existing job sites from a job site database, and (4) determining that the first job site location is not within one of the existing job sites; and in response to determining that the first job site location is a new job site, updating the job site database to include the first job site location (O’Donnell ¶61 - Optionally, at block 428, after the site plan 100, 200 has been completed, such that the autonomous construction vehicle 300 has reached the stop point of the path 130, 230, the controller 350 may optionally provide a subsequent site plan. For example, in the case of a road worksite, the construction vehicle may move on to the subsequent area to resume working. In at least one example, the controller 350 may use an edge of the previous boundary 102, 202 and the current position of the autonomous construction vehicle 300 to automatically define a new outer boundary of a new portion of a worksite, as well as the new work area. This can help reduce the amount of boundary definition time required by the operator and may allow for more efficient work).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the asset monitoring methodology/system of Horne by including the site planning techniques of O’Donnell 

Regarding claims 2 and 12, Horne in view of O’Donnell discloses analyzing the telematic data to determine whether a job site condition has been satisfied comprises using a machine learning algorithm to determine whether the job site condition has been satisfied (Horne ¶101 - In some example embodiments, the asset (e.g., truck) can utilize an electronic sensor to measure when the dump box or bucket is retracted. This can signify the completion of a cycle or unloading phase).
Regarding claims 3 and 13, Horne in view of O’Donnell discloses the analysis module is configured for: receiving, via the network communication interface, image data from the piece of equipment; and analyzing the image data; Page 27 of 31036716.000141-USwherein determining that the job site condition has been satisfied is based at least in part on analyzing the image data (Horne ¶96 - The electronic device can send feedback data from the mobile device back into the monitoring system. This data can be feedback into the receiving, interpreting, analyzing, reporting loop (414, 416, 418, 420) to produce a report with further information. In an example, the mobile device of a user receives a report and queries the user for additional information, e.g., image of current location, image of job site, location of asset, etc. This request can be an electronic form or template or other visual indicator for the displayed on the mobile device).
Regarding claims 4 and 14, Horne in view of O’Donnell discloses analyzing the image data comprises identifying one or more objects associated with the job site condition (Horne ¶96 - The electronic device can send feedback data from the mobile device back into the monitoring system. This data can be feedback into the receiving, interpreting, analyzing, reporting loop (414, 416, 418, 420) to produce a report with further information. In an example, the mobile device of a user receives a report and queries the user for additional information, e.g., image of current location, image of job site, location of asset, etc. This request can be an electronic form or template or other visual indicator for the displayed on the mobile device).
Regarding claims 5 and 15, Horne in view of O’Donnell discloses the one or more tools comprise (i) a tool that is an integrated component of the equipment or (ii) a handheld tool (Horne ¶101 - FIG. 6 is a block diagram illustrating monitoring system triggering events 600, in accordance with an example embodiment. In some example embodiments, the asset (e.g., truck) can utilize an electronic sensor to measure when the dump box or bucket {i.e. integrated tool} is retracted).
Regarding claims 6 and 16, Horne in view of O’Donnell discloses the telematic data comprises a plurality of telematic datasets (Horne ¶64 - The monitoring device 212 can automatically report arrival or departure of the asset 120 from a job or home site location. The monitoring device 212 can also record and transmit various machine utilization parameters, such as a time and distance traveled
Regarding claims 7 and 17, Horne in view of O’Donnell discloses the analysis module is configured for determining an activity and/or location associated with each of the telematic datasets (Horne ¶76 - The data received by the communication module 302 can include the positional and operational data associated with the asset 120. The positional data can be obtained using the position navigation system, e.g., Global Positioning System (GPS), or a cellular triangulation system by the monitoring system 200 installed on the asset 120 and transmitted to the monitoring system provider 150).
Regarding claims 8 and 18, Horne in view of O’Donnell discloses the analysis module is configured for determining a total time the piece of equipment is associated with each of a plurality of activities and/or locations (Horne Fig. 12 – 8 – Horne ¶131 - FIG. 12 is a block diagram showing a utilization report 1200, in accordance with an example embodiment. In some example embodiments, the utilization report 1200 can include, but not limited to a number of hours the machine is shutdown, hours idling, hours working).
Regarding claims 9 and 19, Horne in view of O’Donnell discloses the analysis module is configured for determining a total time the piece of equipment spent at the first job site location during a defined time period (Horne Fig. 12 – 8 – Horne ¶131 - FIG. 12 is a block diagram showing a utilization report 1200, in accordance with an example embodiment. In some example embodiments, the utilization report 1200 can include, but not limited to a number of hours the machine is shutdown, hours idling, hours working).
Regarding claim 21, Horne in view of O’Donnell discloses a system for collecting and analyzing equipment telematic data (Horne ¶2 - This application relates generally to asset information reporting and, more specifically, to processing, analysis, and presentation of data associated with construction or agricultural asset operations {i.e. telematics data}).
O’Donnell further teaches detecting (1) that the equipment is stationary for a defined period of time and (2) that the equipment is not located at a defined job site or non-yard site, wherein the non-yard site is a restaurant, gas station, or store (O’Donnell ¶19 - For example, if autonomous control is to be stopped after completion of the work area {i.e. stationary}, then stop point 150 may be automatically predefined based on start point 146, since the autonomous construction vehicle will have traversed the enter work area 110 via the path 130 by stop point 150)
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the asset monitoring methodology/system of Horne by including the site planning techniques of O’Donnell because O’Donnell discloses it “allows for more efficient work (O’Donnell ¶61)”.   Additionally, Horne further details that “This application relates generally to asset information reporting and, more specifically, to processing, analysis, and presentation of data associated with construction or agricultural asset operations (Horne ¶2)” so it would be obvious to consider including the additional site planning techniques that O’Donnell discloses because it would enable more efficient asset operations.

Claim 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Horne (USPGPUB 2013/0096799) in view of O’Donnell et al. (USPGPUB 2020/0103906) further in view of Kahle et al. (USPGPUB 2013/0138466)
Regarding claim 22, Horne in view of O’Donnell discloses a system for collecting and analyzing equipment telematic data (Horne ¶2 - This application relates generally to asset information reporting and, more specifically, to processing, analysis, and presentation of data associated with construction or agricultural asset operations {i.e. telematics data}).
Horne in view of O’Donnell lacks the one or more tools comprises a handheld tool, wherein analyzing the telematic data to determine that the one or more tools have been used comprises reading, from the telematic data, a notification transmitted over a wireless communication channel from the handheld tool to the equipment, wherein the notification comprises an indication that the handheld tool has been turned on.
Kahle, from the same field of endeavor, teaches the one or more tools comprises a handheld tool, wherein analyzing the telematic data to determine that the one or more tools have been used comprises reading, from the telematic data, a notification transmitted over a wireless communication channel from the handheld tool to the equipment, wherein the notification comprises an indication that the handheld tool has been turned on (Kahle ¶41 - In operation 410 of FIG. 4, task data is received from a handheld tool at construction site. As described above, handheld tool 120 is configured to generate task data which is sent via reporting source 110 to information management system 101).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the asset monitoring methodology/system of Horne by including the task verification techniques of Kahle because Kahle discloses it “can ensure that the proper tools, personnel, and other 
Regarding claim 23, Horne in view of O’Donnell discloses a system for collecting and analyzing equipment telematic data (Horne ¶2 - This application relates generally to asset information reporting and, more specifically, to processing, analysis, and presentation of data associated with construction or agricultural asset operations {i.e. telematics data})
Horne in view of O’Donnell lacks the one or more tools comprises a handheld tool wherein analyzing the telematic data to determine that the one or more tools have been used comprises: detecting, from the telematic data, that the handheld tool has lost a wireless connection to the equipment; and based on detecting that the handheld tool has lost the wireless connection to the equipment, determining that the handheld tool is in use.
Kahle, from the same field of endeavor, teaches the one or more tools comprises a handheld tool wherein analyzing the telematic data to determine that the one or more tools have been used comprises: detecting, from the telematic data, that the handheld tool has lost a wireless connection to the equipment; and based on detecting that the handheld tool has lost the wireless connection to the equipment, determining that the In operation 410 of FIG. 4, task data is received from a handheld tool at construction site. As described above, handheld tool 120 is configured to generate task data which is sent via reporting source 110 to information management system 101).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the asset monitoring methodology/system of Horne by including the task verification techniques of Kahle because Kahle discloses it “can ensure that the proper tools, personnel, and other assets are at the correct location at the correct time to perform a particular task. (Kahle ¶31)”.   Additionally, Horne further details that “This application relates generally to asset information reporting and, more specifically, to processing, analysis, and presentation of data associated with construction or agricultural asset operations (Horne ¶2)” so it would be obvious to consider including the additional task verification techniques that Kahle discloses because it would enable more robust asset operations by ensuring proper position of assets.



Response to Arguments
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
As addressed above, the 112(b) rejections of claims 4 and 14 are withdrawn in light of the amendments.  
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.  
Applicant first argues that the claims as a whole do not fall into one of the enumerated categories.  Examiner does not find this persuasive, because persuasive because under BRI, Examiner interprets the claims as a method for determining if work has or has not been done on a worksite.  This evaluation clearly falls into the mental processes bucket.   
The Applicant also makes numerous arguments as to how the claimed invention is further integrated into a practical application by addressing how the claimed invention performs multifactor data analysis.  While this analysis might be an improvement to the business process of evaluating worksites, and as such, have practical applicability, this practical applicability is not synonymous with USPTO guidance. Specifically, the claimed invention needs have significant additional elements as to where the claimed invention is effectively integrated into those additional elements.  The claims as written do not currently accomplish that.
Further, Applicant highlights Example 40 as being analogous to the claimed invention, however Examiner also does not find this persuasive.  Specifically, example 40 addresses the technical aspect of data packet transmission and filtering within a computer network.  It is clearly a technical solution to the technical problem of data transmission.  The Applicant’s invention, on the other hand, is directed to the management of worksites, which is wholly different from Example 40.    
Regarding the 35 USC § 101 Step 2B analysis, Applicant argues that the claimed invention includes significant additional elements to amount to more than the abstract idea.  Specifically, the Applicant argues that when taken as a whole, the claimed invention is more than the abstract ideas because the additional elements are not well understood, routine, and conventional.  Examiner finds this unpersuasive because the additional elements are not found to be not significantly more because they are well understood, routine, and conventional (See MPEP 2106.05(d)), but rather because these are merely the software and/or hardware components used to implement the abstract idea (observe, evaluate, and record data related to position and operations of industrial field work) on a general purpose computer (See MPEP 2106.05(f)).
Regarding the 35 USC § 102 rejections in the previous Office Action, Applicant amended the independent claims to further limit the claims with respect to the use of hand tools (among other amendments) and site location.  In light of this amendment, Examiner agrees that the original reference did not teach this, however the amendment necessitated further search and consideration.  As a result of this new search, prior art was found that does teach these limitations (O’Donnell and Kahle as discussed above).  As such, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624